Title: To Thomas Jefferson from James Monroe, 2[5] May 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Sunday 27. [i.e. 25] May 1800.

I wrote you the day after you left town a letter wh. I gave to Dr. Foushee for Mr. Eppes who promised to breakfast with him on the morning of his departure. It was not till yesterday in council that I heard from the Dr: the letter had not been sent. So much time having elapsed I shod. not now write you on the subject of the former one, reserving it for future communication, if that were the only object. It was found on enquiry, in a way wh compromitted no one, that the affr. wd. not be made general, but wod. be dissented to, and probably opposed by the principal members of the admn. party. It was feared also that the zeal of some of our friends wh. had been in a peculiar degree excited by yr. presence, had abated by yr. absence, especially as yr. passing thro’ furnished so fair a pretext for not acting.

It was also probable it might lay the foundation for a like attention by the tories, to our new Secretary, whereby you wod. be involved in a kind of competition with a creature who wod. be benefited by any occurrence wh. gave birth to the idea alone. under these circumstances the project was abandoned.
Chase harangued the G. Jury in a speech said to be drawn with some art, as it inculcated [some] popular doctrines with allusions wh. supported by Eastern calumnies he intended for you. He declared solemnly he wod. not allow an atheist to give testimony in court. You have perhaps seen that the circumstance of the dinner in Fredbg. being on a sunday is the foundation for this absurd calumny. The G. Jury of wh. McClurg was for’man presented Calendar under the sedition law, & Chase drew the warrant & dispatched the Marshall instantly in pursuit of him. This was yesterday at 12. since wh. we have not heard of either. If taken I hope the people will behave with dignity on the occasion and give no pretext for comments to their discredit. If I cod. suppose the [contrary] I wod. take proper steps to aid in bringing him forth; I mean to prevent any popular meeting to the contrary. will it not be proper for the Exetive to employ counsel to defend him, and supporting the law, give an eclat to a vindication of the principles of the State? I have only time to add my best wishes for your welfare.
Yr. friend & servt

Jas. Monroe

Thos. Pinckney has been here, & called on me. civilities were reciprocated. Marshall has [called—Chase has not.]

